Order entered January 31, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01583-CV

                            SEBASTIAN LOMBARDO, Appellant

                                                 V.

                          SHOUVIK BHATTACHARYYA, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC13-00133

                                             ORDER
       We GRANT appellant’s January 29, 2014 unopposed motion to supplement clerk’s

record and ORDER Gary Fitzsimmons, Dallas County District Clerk, to file a supplemental

record containing a copy of the trial court’s November 6, 2013 “order on defendant Sebastian

Lombardo’s objection to plaintiff’s supplemental petition and findings of fact and conclusions of

law related to the claims in the supplemental petition, and [request for] additional findings of fact

and conclusions of law related to [Lombardo’s] verified special appearance.” The record shall

be filed no later than February 3, 2014. We further ORDER appellant to file his brief no later

than February 10, 2014.
       We DIRECT the Clerk of the Court to send a copy of this order via electronic

transmission to Gary Fitzsimmons and all parties.




                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE